Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 1 of 6     1



  1                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3 ANGEL FLORES, ET AL                     )        NO. 4:18-CV-1263
                                            )
  4                                         )
      VS.                                   )         Houston, Texas
  5                                         )         11:00 a.m.
                                            )
  6 JBM JANITORIAL MAINTENANCE,             )         October 16, 2019
    INC., ET AL                             )
  7
  8
  9     *******************************************************
 10                                    HEARING

 11                BEFORE THE HONORABLE KEITH P. ELLISON

 12                    UNITED STATES DISTRICT JUDGE

 13                             VOLUME 1 OF 1

 14
        *******************************************************
 15 APPEARANCES:
 16 FOR THE PLAINTIFFS:
 17         Mr. Curt Christopher Hesse
            Moore & Associates
 18         440 Louisiana Street
            Suite 675
 19         Houston, Texas 77002
            Tel: 713-222-6739
 20         Email: Curt@mooreandassociates.net
            (Telephonic appearance)
 21
      FOR THE DEFENDANT RAFAEL V. MARTINEZ (PRO SE):
 22
            Mr. Rafael V. Martinez
 23         7002 Hillsboro Street
            Houston, Texas 77020
 24         Tel: 832-262-5050
            Email: Krc.rafael@gmail.com
 25

              KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 2 of 6   2



  1 ALSO PRESENT:
  2       Ms. Mary Ann Guillen
  3 COURT REPORTER:
  4       Ms. Kathleen K. Miller, CSR, RMR, CRR
          515 Rusk, Room 8004
  5       Houston, Texas 77002
          Tel: 713-250-5087
  6
    Proceedings recorded by mechanical stenography.
  7 Transcript produced by computer-assisted transcription.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

             KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
           Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 3 of 6   3



             1                         P R O C E E D I N G S
             2                THE COURT: Good morning.
             3                MR. MARTINEZ: Good morning.
             4                THE COURT: Okay. We're here on Flores vs. JBM
11:00:39     5 Janitorial. Is plaintiff on the line?
             6                MR. HESSE: Yes, Your Honor. Curt Hesse for
             7 the plaintiffs.
             8                THE COURT: Okay. And Mr. Martinez is here on
             9 behalf of defendant; is that right?
11:00:56    10                MR. MARTINEZ: Yes, sir.
            11                THE COURT: Well, this is a recurring issue.
            12 We really can't allow a corporation to be represented by a
            13 nonlawyer, but, let's go to the -- the substance of our
            14 hearing. It does look like JBM has just reincorporated
11:01:20    15 itself as KRC. I -- that's what happened, isn't it?
            16                MR. HESSE: Are you asking --
            17                THE COURT: I am asking Defendants.
            18 (Conversation in Spanish.)
            19                MR. MARTINEZ: No, sir. That is not true.
11:01:50    20                THE COURT: Why is it not true? What is not
            21 true about it.
            22 (Conversation in Spanish.)
            23                MR. MARTINEZ: I don't speak too much English.
            24 Okay? And I'm sorry, you know, if I don't express right in
11:02:02    25 front of you.

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
           Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 4 of 6    4



             1                THE COURT: Yeah. Okay.
             2                MR. MARTINEZ: When I made -- when I put my
             3 company, I incorporated, because, you know, I was just a
             4 supervisor. I was a subcontractor. And JBM was working at
11:02:26     5 the time. Since I was start working on this kind of job,
             6 you know, a lot of people have dreams, you know, and I made
             7 it just because I want to grow up. So this incorporated
             8 different because I made it for myself, not -- I don't even
             9 know, you know, what kind of problems it was on JBM,
11:02:53    10 because I was just a supervisor. I was not include -- you
            11 know, I mean, don't know nothing about the, you know --
            12                THE COURT: Okay. Thank you.
            13                MR. MARTINEZ: So it is different. I mean --
            14                THE COURT: Okay. Mr. Hesse, anything you want
11:03:07    15 to say?
            16                MR. HESSE: Not really, other than what's in
            17 the papers, Your Honor. The only thing I'll add is Ms.
            18 Guillen -- and I might be mispronouncing her name -- she
            19 was an agent of both corporations and, of course, under
11:03:22    20 traditional principles of agency, what she knows is imputed
            21 to both of the entities.
            22                      So even if you accept Mr. Martinez's
            23 representations as true, the entity, which is obviously a
            24 separate legal entity, is imputed with any knowledge she
11:03:43    25 had about the complaints, and she was an agent for both of

                         KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
           Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 5 of 6   5



             1 them.
             2                THE COURT: Have you tried to obtain a lawyer
             3 to represent you in this matter, Mr. Martinez?
             4 (Discussion in Spanish.)
11:04:01     5                MR. MARTINEZ: I did. I was trying to get
             6 someone, but my -- on my budget, I can't afford, you know,
             7 to pay somebody. You know, that is easy for them. They --
             8 these people, they are so smart, and if I have the money,
             9 you know, to pay a lawyer, you know, I wish to have it,
11:04:23    10 because this -- they are like --
            11 (Discussion in Spanish.)
            12                THE COURT: They cost a lot, I know. But, I
            13 think I referred you before to the Houston Volunteer
            14 Lawyer's Program. There is a program for getting
11:04:39    15 representation for parties who can't pay lawyers.
            16 (Discussion in Spanish.)
            17                THE COURT: Okay. Well, I am going to -- I am
            18 going to write an opinion on this matter, and I hope it
            19 will be out shortly.
11:05:00    20                      Anybody else want to say anything before
            21 we adjourn?
            22                MR. HESSE: No, Your Honor. Only that you cut
            23 out and I thought I heard you say you were going to write
            24 an opinion on the matter, and that is all I heard.
11:05:10    25                THE COURT: Yes. I am going to write an

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
           Case 4:18-cv-01263 Document 44 Filed on 11/18/19 in TXSD Page 6 of 6   6



             1 opinion.
             2                MR. HESSE: Okay. Nothing further from the
             3 plaintiff, Judge.
             4                THE COURT: Anything further? Anything else
11:05:18     5 you want to say?
             6 (Conversation in Spanish.)
             7                MR. MARTINEZ: I have too many things to say,
             8 but I didn't know -- I can't speak right.
             9                THE COURT: Okay. Thank you very much. Thank
11:05:30    10 you.
            11                MR. MARTINEZ: Thank you, Judge.
            12 (Proceedings concluded at 11:05 a.m.)
            13                   COURT REPORTER'S CERTIFICATE
            14
            15        I, Kathleen K. Miller, certify that the foregoing is a
            16 correct transcript from the record of proceedings in the
            17 above-entitled matter.
            18
            19 DATE: Nov. 18, 2019           /s/        _Kathleen K. Miller
            20                               Kathleen K. M i l l e r, RPR, RMR, CRR
            21
            22
            23
            24
            25

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
